Citation Nr: 0927329	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-22 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel  
INTRODUCTION

The Veteran had active military service from June 1951 to 
March 1955.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, in pertinent part, denied entitlement to service 
connection for a psychiatric condition to include PTSD.

The Veteran testified during a hearing before a Decision 
Review Officer in March 2008; a transcript of that hearing is 
of record.

The Board observes that the characterization of the Veteran's 
service connection claim has changed during the pendency of 
this appeal.  Initially, the Board notes that service 
connection was previously denied for PTSD in a 2007 rating 
decision; however, given the Veteran's diagnosis of anxiety 
disorder, the Board has recharacterized the issue on appeal 
as entitlement to service connection for a psychiatric 
disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The Veteran contends that he suffers from PTSD as a result of 
stressful events during his period of active service.  For 
PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ." 38 C.F.R. § 
3.304(f) (2008).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.

The Veteran has alleged that one of his stressors was the 
death of personal friends and men from his outfit as well as 
other men he knew during service at K13 Air Force Base at 
Suwon, Korea who were killed in an airplane accident in 
Tachikawa, Japan, which the Veteran alleges he could have 
been on.  Service personnel records provide no support for 
this statement, as there was no indication that he was given 
orders that would have placed him on the plane, or that he 
had requested leave and would have been on the flight for 
personal reasons.  In his DRO hearing the Veteran stated that 
his job was to update the morning reports and therefore 
remove the names of those service members in his unit who 
died in the accident.  The Veteran submitted documentation 
including internet articles of the airplane accident and a 
list of the personnel who perished.  The Veteran also 
submitted the names of the individuals he was familiar with 
who died and testified as to their names during his DRO 
hearing.  The Board recognizes the information provided by 
the Veteran as sufficient to verify the occurrence of an 
airplane accident involving members of the Veteran's unit.  

The Board notes that Veteran's June 1951 enlistment and 
February 1955 discharge examination reports are silent for 
any psychiatric disorders.  

In an April 2004 VA nursing note, the screening for PTSD was 
negative.  In an April 2005 VA nurse practitioner note, the 
PTSD screen was positive.  A diagnosis of PTSD was not 
provided on either occasion.  Thereafter, during a May 2005 
VA behavioral health intake evaluation, the Veteran 
complained of nightmares and distressing dreams that occur 
nearly night and have on occasion resulted in physical injury 
to the Veteran.  After examining the Veteran, the 
psychologist noted that the Veteran had no significant mental 
health history, denied significant depressive symptoms, 
affirmed the presents of a number of anxiety symptoms, and 
denied significant PTSD related symptoms.  The psychologist 
diagnosed anxiety disorder.  The psychologist did not 
indicate whether he based his opinion on a review of the 
claims folder, or on a history related by the Veteran.  In 
August 2008, a VA nurse practitioner (NP) diagnosed PTSD 
based on war-related trauma.  The NP did not indicate whether 
she based her opinion on a review of the claims folder, or on 
a history related by the Veteran.

A review of the VA treatment records obtained reveals that 
the Veteran has received a diagnosis of PTSD, as well as 
anxiety disorder.  Based on these diagnoses, the Board finds 
that a medical examination is required in order to reconcile 
the various diagnoses of record.  In addition, the 
examination needs to address whether, if the Veteran has a 
diagnosed mental health condition other than PTSD, such other 
condition is related to service.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
to obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the Veteran for PTSD since March 
2005.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Following the completion of the above 
development, the AOJ should schedule the 
Veteran for an appropriate mental health 
examination by a psychologist or 
psychiatrist regarding his claim for 
service connection for PTSD.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are 
to be obtained.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
psychologist or psychiatrist for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Regarding the Veteran's claimed stressors, 
the examiner is to review the information 
provided by the 
U. S. Army and Joint Services Records 
Research Center (JSRRC), formerly the 
Center for Unit Records Research (CURR).  
The examiner is to keep in mind that the 
Veteran was in Korea and not in Japan at 
the time of the Tachikawa, Japan plane 
crash of June 1953.  

As part of the examination report, the 
examiner is requested to express an 
opinion as to whether it is at least as 
likely as not, i.e., at least a 50 percent 
probability or greater, that (a) the 
Veteran has PTSD due to a specified in-
service stressor diagnosed in accordance 
with the DSM-IV, and (b) if the Veteran 
has a diagnosis other than PTSD, whether 
such other mental health disorder is 
related to an event, injury, or disease in 
service.  

In rendering these opinions, the examiner 
is requested to attempt to reconcile the 
various mental health diagnoses of record 
including the May 2005 VA behavioral 
health note diagnosing anxiety disorder 
and the August 2008 VA nurse practitioner 
note diagnosing PTSD.  A complete 
rationale must be provided for all 
opinions expressed.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

